 In the MatterOf CHICAGO CASKET COMPANYandCASKETMAKERSUNION,No.19306,AFFILIATED WITH THE AMERICAN FEDERATION OFLABORCase No. C-879.-Decided March 7,1940Casket Manufacturing Industry-Interference,Restraint,and Coercion:anti-union statementsby supervisory employees ;campaign to break strike;solicitingand inducingindividualstrikersto return to work;threatening strikers whofailed to return with discharge,and nominally discharging strikers who had notreturned by specified date ; engaging police officers to assist in campaignto breakstrike ; employing persons to spy on Union ; maintaining surveillance of unionmeetings ; ordered to cease engaging services of policeofficers-UnitAppropriatefor Collective Bargaining:productionand maintenance employees,excludingtruck drivers, sales,office, and supervisory employees, but including engineerandfireman-Representatives:proof of choice: a majority of the employees inappropriate unit remained out forthe durationof the strike,therebyindicatingdesignation of Union as their representative;documentary proof of membershiplost by Union's president;contentionthat Union coercedemployees to strike andremain on strike, found not supportedby the record-CollectiveBargaining:refusal to bargain ingood faithby campaigning to break strike and undermineUnion's support while ostensibly negotiatingwith theUnion for the settlementof the strike;ordered to bargaincollectivelywith Union as exclusive representa-tive-Stroke:prolonged by the employer's unfair laborpractices-Discrimination:charges of discharges for union membership and activity,not sustained;chargesof refusal to reinstate members of Union after strike, notsustained-Reinstate-ment:strikers:company ordered upon application to reinstate or place on prefer-ential list all striking employeeswho havenot beenreinstated-Strike^Settlement:settlement disposing of strikeheldno bar to these proceedings since not accordedsubstantial compliance by the employer.Mr. Stephen M. Reynolds,for the Board.Mr. Otto A. Jaburek,of Chicago, Ill., for the respondent.Mr. Joseph M. JacobsandMr. Harry U. Bernstein,of Chicago, Ill.,for the Union.Mr. Theodore W. Kheel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed in behalf of CasketMakers Union, No. 19306, affiliated with the American Federation21 N. R.L. B.; No. 28.235 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Labor, herein called the Union," the National Labor RelationsBoard, herein called the Board, by the Regional Director for theThirteenth Region (Chicago, Illinois), issued its complaint dated July23, 1938, against Chicago Casket, Company, Chicago, Illinois, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, -49 Stat. 449, herein called theAct.Copies of the complaint and accompanying notice of hearingwere duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged insubstance that the respondent (1) refused to bargain collectively withthe Union as the representative of a majority of its employees in anappropriate unit; (2) urged and warned its employees to refrain'from joining or retaining membership in the Union, questioned themconcerning their union activities and affiliations, exercised surveillanceover their union activities, and urged and solicited them individuallyduring a strike to abandon their concerted activities and return towork; (3) discharged Victor Lukowski and thereafter refused toreinstate him because he joined and assisted the Union; (4) causedits employees, by the acts above set forth and by other acts, to go outand remain out on strike; (5) refused to reinstate 44 named employeeswho participated in said strike, because they joined and assisted theUnion; and (6) by the foregoing and other acts interfered with.restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On August 1, 1938, the respondent filed its answer to the complaint,in which it admitted certain facts with respect to the interstate char=actor of its business, but denied that it had engaged in the alleged,unfair labor practices.As an affirmative defense, the respondentaverred that it executed and complied with an agreement, proposedby the Regional Director and accepted by the Union, settling the strikeand disposing of the alleged unfair labor practices.August 4 through 12, 1938,-before Carl J. Ludwig, the Trial Examinerduly designated by the Board.The Board, the respondent, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.At the commencement of the hearing, counsel for the Unionmoved to amend the charges to allege that the respondent dischargedFrank Szarek and Charles Goodall because they joined and assisted'The charges and amended charges were filed by counsel for,the-Union.When, thecharges were filed, the Union was known as Casket Makers Union,Local No 1052,`affili-ated with the Committee for Industrial Organization.Before the amended charges werefiled, it changed its name and affiliation to that indicated above. CHICAGO CASKET COMPANY237the Union and Kenneth Tohill because he advocated the organization,of a union among its, employees.Counsel for the Board) moved to.amend the complaint accordingly.The respondent objected to theseamendments in so far as they applied to Goodall and Tohill.TheTrial Examiner granted both motions.At the conclusion of theBoard's case, counsel for the respondent moved to dismiss the com-plaint with respect to 24 of the 44 persons who the complaint allegedhad been discriminatorily denied -reinstatement to employment, uponthe ground that they had not testified at the hearing.The TrialExaminer denied this motion.Counsel for the Board moved to dis-miss the complaint in so far as it alleged that the respondent dis-criminatorily discharged Victor Lukowski.The Trial - Examinergranted this motion.During the course of the hearing, the TrialExaminer made rulings' on other motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On September 6, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served. on all the parties, in whichhe found that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the Act, butthat it had not engaged in unfair labor practices in discharging'Frank Szarek, Charles Goodall, Kenneth Tohill, and Victor Lukowski.The Trial Examiner recommended that the - respondent cease anddesist from such unfair labor practices and take certain affirmativeaction designed to effectuate the policies of the Act.Exceptions to the Intermediate Report were subsequently filed bythe respondent and the Union.Although the respondent' requestedoral argument before the Board at Washington, D. C., it thereafteragreed to waive oral argument.Both the respondent and the Unionfiled briefs.The Board has considered the briefs and the exceptionsfiled by the respondent and the Union and, in so far as the exceptionsare inconsistent with the findings of fact, conclusions of law, andorder set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT.Chicago Casket Company, an Illinois corporation, is engaged in themanufacture, sale, and distribution of metal, cloth-covered wood, andhardwood caskets at its plant in Chicago, Illinois. It also sells anddistributes undertakers' supplies.From March 15, 1935, to March 15, 238DECISIONSOF NATIONALLABOR RELATIONS BOARD1936, the respondent used 800 tons of raw materials, valued at approxi-mately $300,000, of which 90 per cent were obtained outside the Stateof Illinois.These raw materials consisted of steel, wood, broadcloth,plush, rayon, velvet, crepes, silks, glue, nails, screws, hardware, glass,casket mountings, lacquers, varnishes, excelsior, woodwool, and copper.During the,sameperiod -the respondent produced 720 tons of finishedproducts, valued at approximately $850,000, of which two-thirds weretransported to points outside the State of Illinois.The respondent maintains a branch sales office in Minneapolis,Minnesota, which is not involved in this proceeding, where two sales-men and one clerk are employed. It also employs some 30 salesmen,-approximately one-half of whom work outside the State of Illinois.II.THE ORGANIZATION INVOLVEDCasket Makers Union, No. 19306, is a labor organization affiliatedwith the American Federation of Labor. It admits employees of therespondent to membership.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion before the strikeThe Union began to organize the respondent's employees in Feb-ruary 1936.Meetings were held and members were enrolled.Therespondent was aware of the organizational activities of its employees.In the early part of March 1936; James Sommerville, factory super-intendent and efficiency expert, instructed Joseph M. Deane, foremanof the metal-trimming department, to "try to find out ... who be-longed to the Union." In obedience to Sommerville's instructions,Deane asked Renis Cameron, an employee, "if he was in the Union."When Cameron answered affirmatively, Deane remarked, "I don't knowwhere you fellows think you are going to get with a union in here.I don't see any need for a union."BillHoseth, superintendent, alsoasked employees if they were members of the Union or expected tojoin.After inquiring of John Cournoyer, an employee, if he in-tended to join the Union, Hoseth commented, "Well, if you are joining,why, you are going to the slaughter like the rest of them."These and other supervisory officials of the respondent made addi-tional anti-union statements to the employees.Deane warned Krollthat he would "see to it that there isn't any union in that [his] depart-ment."Dick Hardy, foreman, told George W. Black, an employee,"that anybody that joined a union was foolish or crazy; that he nevergot no benefits from it" and, "If the old man ever finds out that youfellows joined the Union he would close the plant down and move outof the city." CHICAGO CASKET COMPANY239None of the foregoing conversations or other similar conversationsascribed to Hoseth, Hardy, and Deane were denied at the hearing.Hoseth and Hardy did not testify and Deane admitted having mademany anti-union statements while not denying others. Joseph Miller,foreman, denied certain anti-union remarks attributed to him.Weare satisfied, despite his denials,'that he and the supervisory officialsmentioned above, spoke to the respondent's employees substantially as.the witnesses called by the Board related.We find that the respondent has, by the above-described activitiesof its supervisory employees, interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.B. The strike; refusal to bargain; interference, restraint, and coercion1.HistoryIn the latter part of 1935 the respondent engaged the George S. MayCompany, industrial engineers, to assist in placing its business upona more efficient basis.A representative of this company, James Som-merville, was sent to the respondent's plant and employed by the re-spondent as factory superintendent.Among other things, Sommer-ville introduced a "speed-up" system of production, cut wages by 12per cent in the metal-assembly and metal-trimming departments, andequalized or adjusted other wage rates.At a meeting on March 13, 1936, the Union considered these andother alleged grievances and appointed a committee of 13 members todiscuss these matters with the respondent.A conference was held onthe morning of March 16, 1936.The respondent was represented byGeorge W. Richards, its president, Sommerville, and Harry M. Grider,sales manager.Charles Kroll, president of the Union, and Frank T.Butler, an employee, acted as spokesmen for the Union.The testi-mony of witnesses for the respondent and the Union establishes, de-spite many serious conflicts in evidence,2 that at this meeting the Unionrequested a guarantee against wage cuts, the observance of seniorityrights, and an arrangement whereby a committee of the Union wouldact jointly with the respondent in passing upon discharges, lay-offs,and hirings.The Union and the respondent discussed these demandsfor approximately 2 hours but were unable to dispose of them to thesatisfaction of either party.Immediately following this conference,2 For example,the Union asserts that it offered to prove that it represented a majorityand that it requested and was refused recognition;Richards and Grader(Sommervilledid not testify)emphatically deny that these subjects were mentioned.The Union insiststhat Richards abruptly terminated the conference with the comment"let's break this up"and walked out of the room, while Richards maintains that the Union ended the meeting. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent's employees; with only a few exceptions, walked outof the factory on strike.The respondent maintains that following the conference the unionbargaining committee "augmented by approximately-10 other of re-sponderit's employees, coursed through respondent's six-story place ofbusiness, floor by floor, and coerced,, intimidated, and compelled theremainder of respondent's employees, more than 100 in number, toquit respondent's said place, of business and join in the strike againstit""While the record is not wholly clear on the precise manner inwhich the strike occurred, it does appear that representatives of `theUnion traveled through the factory and shouted to employees "Thestrike is on.Come on," "Get out fellows, we are going.to strike,""You will have to go out," "If you don't go away from here, I'll hityou over the head," and other like remarks.The employees left the factory at about 1 o'clock and immediatelywalked to union headquarters at 777'West Adams Street.They werethen informed of the results of the conference with the respondent.Thereafter, the Union established various committees, such tgriev,ante, strike, negotiating, food, -finanee, and relief.In addition, itappointed picket captains and began to picket the respondent's. planton the following day.Representatives of the Union and the respondent met several. timesat intervals of 2 or.3 days following` the strike.All parties agreethat the Union made the same,demands and that the, respondentadhered to the position announced on March 16.Richards testifiedthat "we could not come to any agreement because we could not agreeto the things they wanted." 8Richards admitted that at the conference preceding the strike andduring the meetings following the strike, he said to the union com-mittee, "I think you had better all go back to work."He also ad-'mitted that he had tendered no counterproposals to the Union"except for them to come back to work."Kroll testified, and wefind, that the union committee was informed by the respondent "thatwe were all wrong and we should go back to work as we left if wewant our. jobs back, because the company will not stand for it; thatthe plant will be reopened and if we.don't go back to work that some-one else will take our jobs and we will be left out."The respondent not only instructed its employees "to go back towork" but enforced this summons with a relentless campaign tobreak the strike.Richards conceded that'the respondent "made every8The Union asserts that it presented a proposed written contract at the first of thesemeetings which the respondent refused to consider.Richards stated, when confrontedwith a'copy of this contract, "I don't rememhei that" and "I don't believe I ever did [seethe contract before].".The contract provides that wage rates shall not be reduced duringthe life of the agreement, that employees shall not be discriminated against for unionactivity, that grievances shall be disposed of as set forth in the contract, and that lay-offs and rehiringsshallbe made in accordance with principles of seniority. CHICAGO CASKET COMPANY'241effort 'possible to get them [the strikers] back [to "work]."Theseeffortswere initiated shortly after the strike had begun.On March 21, 1936, while negotiations with the Union were inprogress, the respondent sent the following letter to each striker :To ALL EMPLOYEES :An investigation convinces us that the large majority of theemployees of the Chicago Casket Company who quit their em-ployment when the strike vas .instituted last Monday did soagainst their will.We have therefore decided to re-open theplant next Monday, March 23, 1936 at 7:30 A. M. Because ofthe fact that we have been shut down for almost a week, we willnot be able to resume on full schedule and will reinstate workerswho apply as we can use them. If you desire to return to workunder the same conditions and same wages, please call at ourplant Monday Morning at 7: 30 A. M. and we will try to putyou to work then and if not then, as soon as we are able. Ifyou do not report on Monday, we will assume that you do notwish to return and will strike your name from our records andfill your place permanently when the occasionarises.Company officials will be at the plant on Sunday, March 22ndfrom 9: 00 A. M. to 12: 00 noon if you wish to telephone andmake arrangements to report on the following day.Yours truly,CHICAGO CASKET COMPANY,By GEO. W. RICHARDS,President.This letter succeeded in persuading some employees to return towork.When the respondent opened its plant on March 23, 1936, therewere approximately 24 old employees (in the unit found appropriatebelow) on its pay roll.4The pay roll also included 44 new employees.Supplementing its letter of March 21, 1936, in which Richards in-formed each employee that "If you do not report on Monday, we willassume that you do not wish to return and will strike your name fromour records and fill your place permanently when the occasionarises,"the respondent sent the following telegram to Frank Butler at unionheadquarters :PLEASE NOTIFY ALLFORMER EMPLOYEESTHAT AFTER WEDNESDAYAPRIL FIRSTNINETEEN THIRTY SIX THE CHICAGO CASKET COMPANY WILLNOT BE RESPONSIBLE FOR ANY CLOTHING TOOLS OR OTHERPROPERTIES4This figure is taken from exhibits identified by the respondent and introduced intoevidence by the Board.Witnesses called by the Board maintained that certain of the24 old employees did not return to work until a later date although,admittedly, theyreturned before the strike ended 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDLEFT AT THE FACTORYBY THEM PLEASEHAVEFORMEREMPLOYEESCALL FOR THEIRBELONGINGSAS QUICKLY AS POSSIBLE.CHICAGO CASKET CO.NOTE.-A COPYOF THIS NOTICEWILLBE MAILED TO.ALLFORMEREMPLOYEES.[Italics ours ]As indicated, copies of this telegram were sent to the strikers.In addition to the letter and telegram, agents of the respondentmade personal visits to the homes of employees and vigorously peti-tioned them to return to work.Merle Zeigler, an office employee, andPrice, factory superintendent, visited Betty Maize, an employee, andadvised "that I better change my mind about the strike and comeback to work or I'll be fired."Two weeks later they called to inquireif she had decided to come back to work.When she replied that shehad not so decided, Zeigler remarked, "You'll be sorry because you'llnever win the_ strike." Zeigler also visited Laura LeBeau andHoward Gaines.5Frank Zugschert, a witness called by the respond-ent, explained that "Mr. Swanson, that foreman of mine, and thisofficer, I don't know what his name is, they come out to my homeon Monday night and tell me that all of the men from the factory isstarting already to work, and they say that I have to come in other-wise I have to stay home."Counsel for the Board inquired of Grider,the respondent's sales manager, "Did you ask any of the strikers tocome back to work?" Grider responded: "If I would meet them;when I went out to lunch I spoke to all of the strikers I saw."Ed-ward Mallett, Charles Goodall, and William Hood, employees, con-firmed that Grider had met and solicited them to return to work.In other ways the respondent sought to dissuade employees fromremaining on strike.During the third Week of the strike, whileRenis Cameron was serving on the picket line, he was told by Zeiglerthat "I might as well go back to Paris, Illinois, where I come frombecause I would never get in the shop anyway." Sommerville in-formed Cournoyer while he was on the picket line, "We don't have tohire you back."The respondent enlisted the services of officers attached to theChicago police force to assist in its efforts to break the strike.Apolice officer asked Black during the strike "Why don't you fellowsgo back to work?" and added, "You fellows are damn fools the wayyou are going on around here. They can hire carloads of scabs tocome in here and take your jobs." On occasions while Black wason the picket line, a police officer would make such remarks to himas "You little son-of-a-bitch, go on."Police officers entered unionheadquarters during the strike and inquired; "What is this, a com-munist meeting."About 4 or 5 weeks after the strike had begun,Cameron and two other strikers were stopped by police officers asIUpon the basis of the record in this case,we find that Zeigler acted for the respond-ent in his relations with the Union. CHICAGO CASKET COMPANY243,they were walking by the factory after working hours.The police-men took them to the corner of Sangamon and Washington Streetswhere George Richards, Marcus Richards, the respondent's secretary-treasurer,Crider, Price, and Sommerville were standing.Griderthen advised these employees that if they "would get away from theshop and stay away from the shop that he wouldn't press any chargesagainst us.He says, `Now, we have got plenty of money behind us.We are going to smash your strike and your union, too, before we arethrough with you."'Neither Sommerville nor Price appeared atthe hearing; George and Marcus Richards 6 testified but did not denythis incident; and Grider merely denied that he had told any strikerthat "The company has plenty of money and will smash your strikeand your union."He did not deny that police officers stopped thesestrikers and brought them to the officials of the respondent namedabove.We find that the incident took place substantially as Camerondescribed.Two police officers accompanied by Al Sachs, an office employee,came to George Black's home with a warrant for the arrest of hiswife.Mrs. Black helped cook for the strikers and assisted in picket-ing during the strike.When Black opened the door, Sachs said tothe policemen, "That's her."The officers explained that "Mr. Rich-ards told us to throw you in the police station over night." "Whenthey seen that she was sick . . . they said, `You appear in court to-morrow morning."' The following morning, when she calve tocourt, no one appeared against her and the case was dismissed.Sachsdid not testify at the hearing nor did Richards deny that he hadinstructed the police as stated above.An affray between strikers and non-strikers took place in front ofthe respondent's plant on or about April 9, 1936.The evidence inthe record pertaining to this disturbance is not complete and respon-sibility cannot be determined.7During this affray, Cichon, an em-ployee hired during the strike, was arrested and placed in a patrolwagon with strikers who had been arrested.Presently, the policeofficer who arrested him "called me out" and "questioned me as towhether I was an employee or not." Cichon assured the officer thathe was an employee. "Then he went up and talked to Merle Zeigler,asked him if he could recognize me, which Merle did" and then "he'Marcus Richards testified that if he was asked the questions propounded to GeorgeRichards and Grider concerning what was said at the meetings between the Union andthe respondent, that his answers would be substantially the same.7 The respondent knew beforehand that a disturbance was likely to occur on this dayTohill testified, and his testimony was not contradicted, that Sommerville told him that"they [the respondent] had gotten word and were expecting trouble"Edmund Cichon,who was employed during the strike, explained that the respondent"herded" the employeesin the receiving room near the gates leading from the plant and then let them out enmasse.The disturbance ensued. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDletme go." Edward Mallett, a striker, had a similar experience.He and George Kozla ran into an alley and were pursued by a policeofficer who "pulled out a gun and he said, `Stand right where you'reat."'Zeigler, who had either followed Mallett and Kozla or hadcome upon them thereafter, said to the police officer, "Take both ofthese fellows in."The officer thereupon put them in the patrolwagon. "Then Mr. Grider came along, and he looked in the wagon.Just then he happened to see one of the fellows that didn't workthere, that wasn't on strike a fellow that didn't work there, and hesaid to the officer, `Not that fellow.Take him out.' So he took himout . . . ." As mentioned above, Zeigler did not appear at thehearing and, although Grider testified, he did not deny the foregoingincident.Several months after the strike was settled, Sommerville informedTohill, while out with him one evening, "that he thought that therioting, it wasn't the fellows that was striking, but it was the policethat were behind it, because they had stopped paying the police, andthe police thought they could make money and they created a riot,that they would have them back again and pay them." Richardswas questioned by counsel for the Board on the alleged payment ofmoney to police officers for assistance during the strike.He testifiedas follows :Q. The police were present at your plant for quite a periodof time during the strike, were they not?A. Oh, yes; I saw them around there for some time.Q. Do you know whether any money, or any gratuities what-ever might have passed from any officer of the company to thepolice for their services in protecting your property?A.Well, I don't know. I know I didn't pay any of them.Q. Did you hear about any money being appropriated for thatpurpose from the company's treasury or petty cash box, or what-ever it is?A. I wouldn't know.Q. You don't know?A. No, sir.Q.Would you say that no money ever did pass?A.Well, I don't know, I am not sure.In the light of the foregoing, we find that the respondent paid forand obtained the assistance of police officers attached to the Chicagopolice force in its efforts to break the strike.As president of therespondent and actively in control of its operations, Richards would,in our opinion, know whether or not the police received paymentfrom the respondent.Yet, in the face of testimony to the effect thatthe police were paid, Richards was unwilling to deny and in fact CHICAGO CASKET COMPANY245alleged that he was not "sure" whether the respondent had paidmoney to the police.Tohill's conversation with Sommerville, whichwas uncontradicted, indicates that the police received payment atleast before the disturbance on April 9, 1936.8And the activities ofthe police, viewed particularly in the light of the respondent's deter-mination to break the strike, confirms the conclusion that they werepaid.Such activities were not, for the most part, necessary for thepreservation of law and order. It was not essential for the policein the maintenance of order to advise and threaten employees toreturn to work, to address pickets in abusive language, to arrest andrelease persons on the respondent's direction, and in other ways un-duly to interfere with the conduct of the strike.These officers of theChicago police force functioned not as guardians of the law but asagents of the respondent.The respondent also enlisted the services of at least two employeesto spy on the Union and report on its activities.Deane testified thatSommerville told him during the strike "that he had a couple ofboys out there that was keeping him posted." Subsequently, RayStone, an employee told Deane that he had acted as informer for therespondent.Tohill, who was hired during the strike, testified thatDeane told him "that they [the respondent] had men on the outsidetell them what was going on" and that after the strike Walte Groebe,an employee, admitted to him that "lie was going to meetings andgetting the stuff that they were holding at the meetings for the com-pany."Neither Sommerville, Stone, nor Groebe testified at thehearing.Wealer related that during a meeting of the Union at a hall onNorth Avenue and Damen Street, which is several miles from therespondent's plant, he observed Grider, Harris, Sachs, and Sommer-ville seated in an automobile parked diagonally across the streetfrom the hall "watching the people that were going into the meeting."George Kozla, all employee, testified that he saw a car with Grider,Price, and some others drive near the meeting hall and "when westarted to walk over towards them, why, they pulled away."Ofthe persons allegedly engaged in this surveillance, only Grider ap-peared at the hearing.He gave the following testimony on directexamination :Q.Mr. Wealer testified that you were present in an automo-bilewith certain other persons at or near the meeting hall inthe vicinity of North Avenue and Damon [Damen].The testimony was undenied since Sommerville, who was no longer in the respondent'semploy at the time of the hearing, did not appear as a witness.No proof was intro-duced by the respondent to show that Sommerville was unavailable and no request wasmade for a subpena to obtain his presence although the respondent requested and obtaineda subpena for another witness283032-41-vol 21--17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. That would be possible because I go home that way.Q.Well, were you parked in an automobile in the vicinity ator near the meeting hall?A. I don't see why we should park there.Mr. REYNOLDS. I object to that and I ask that the answer bestricken.Mr. JABUREK. Just let me ask him the question again.Q. (By Mr. JABUREK.) The question is: Were you parkedthere?A. No, sir.We are satisfied, nonetheless, that Grider and the others engagedin surveillance of the union meeting and we so find. The employmentof labor spies and surveillance of union meetings are consonant withthe other activities carried on by the respondent in its campaign toend the strike.On April 15, 1936, the respondent applied to a State court ofIllinois for a temporary injunction restraining or restricting theUnion in picketing the factory.9While the application was pending,a representative of the United States Department of Labor, J. L.O'Connor, intervened and attempted to settle the strike.Severalmeetings were held and proposals advanced but ultimately to noavail.While these negotiations were pending, the suit for an in-junction was postponed.During this period the parties decided,asRichards testified, "that the pickets should be taken off for aweek, at least" since "there was a meeting pending with Mr. O'Con-nor." 10Accordingly, the pickets were removed on Monday, April20, 1936, by agreement and remained away at least until Saturday,April 25, 1936.During this interval, according to an exhibitidentified by the respondent and introduced into evidence by theBoard, only one employee, C. Engberg, returned to work.Another attempt to mediate the strike, which also proved fruitless,was made by John Fitzpatrick, president of the Chicago Federationof Labor.On May 5, 1936, the Union filed charges with the Boardalleging violations of Section 8 (1), (3), and (5) of the Act.There-after, the Regional Director intervened and proposed a settlementagreement which was accepted by the Union and the respondent.8The injunctionpapers werenot introduced into evidence and we cannot determine pre-cisely what was sought therebylO It was alleged during the heaiing that the pickets were removed in order to establishthat the employees were not coerced into remaining on strikeCounsel for the Board askedRichards"Don't you know that one of the reasons for the Union removing the picketsduring the strikewas to make the showing that the employees on stake were notintimidated by the picketsDidn't you understand that to be one of the purposes in 1 emov-ing the pickets "Richards replied"I think the removal of the pickets would helpalong that line " CHICAGO CASKETCOMPANY247This settlement agreement, which ended the strike, is discussed indetail below.2.The appropriate unitThe complaint alleges that the appropriate unit consists of all theproduction and maintenance employees of the respondent, excludingsupervisory, sales, and office employees.During the hearing, counselfor the Board and the respondent stipulated that "the appropriateunit in the respondent's place of business includes all of the employ-ees in the plant except office, supervisory, salesmen, and executives;that the question as to whether the engineer and fireman belong tothe appropriate unit, as to whether the four chauffeurs belong to it,and as to whether supervisory employees who actually work in pro-duction belong to it shall be left for future determination."Theundecided issues were not disposed of during the hearing.The truck drivers or chauffeurs have for many years been mem-bers of International Brotherhood of Teamsters and Chauffeurs,Local 705.They are engaged in hauling raw materials to the plantand finished products from the plant to railway and bus-shippingdepots.They did not join in the strike on March 16, 1936.We areof the opinion that they should be excluded from the appropriateunit.The engineer and fireman work in the engine room where the engi-neer tends the power plant and the fireman shovels coal and removesashes from the furnace.At the time of the strike the engineer wasa member of an engineers union which refused to permit him to takepart in the strike.11The fireman struck with the Union but returnedto work in a few days. The Trial Examiner concluded and we findthat as maintenance employees, the engineer and fireman properlybelong in the appropriate unit.The respondent contends that such supervisory employees as workin production should be included within the appropriate unit.Ad-mittedly these employees have supervisory duties."-None of themever joined the Union.Upon request of the only labor organizationinvolved they should be excluded from the appropriate unit assupervisory employees.We find that a unit composed of the production and maintenanceemployees of the respondent, excluding truck drivers, sales, office, andsupervisory employees, but including the engineer and fireman, con-stitute a unit appropriate for the purposes of collective bargaining11The name of this organization does not appear in the record^ These working supervisory employees ai a Stella Niemes in charge of the sewing girls,Harry Hansen,who supervises the shipping clerks, and Paul Hruby, foreman of the cabi-netmakers and woodworkers. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that said unit insures to employees of the respondent the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuates the policies of the Act.3.Representationby the Union of the majorityin the appropriateunitThe respondent's pay roll for March 15, 1936, contained the namesof 131 employees within the appropriate unit.The Union assertsthat it represented a majority of these on and after March13, 1936.However, it was unable to produce its membership records in supportof this claim.13Witnesses for the Union testified, nonetheless, thatapproximately 100 employees had joined the Union before the end ofitsmeetingon March 13, 1936.Witnesses for the respondent placedthe number of union members at a substantially lower figure.We donot, in the light of the above facts, find that the Union representeda majority prior to March 16, 1936.On March 16, 1936, all of the respondent's employees, with only afew exceptions, walked out of the plant on strike.A majority of theemployees in the appropriate unit remained out until the strike wassettled on June 4, 193614The respondent insists, as mentioned above,that its employees were "coerced, intimidated, and compelled" toparticipate in the strike.It is true, as we have observed, that repre-sentatives of the Union shouted to employees "Get out, fellows, weare going to strike" and "You will have to go out." In a few in-stances, threats were used to induce employees to leave the building.It is also true that the strike was spontaneous in the sense that it hadnot been previously decided upon by the Union.However, in theiropinion the employees had genuine grievances against the respondent.These alleged grievances were considered at the union meeting onMarch 13, 1936, and a committee was appointed to discuss them withthe respondent.That the strike grew out of the unsatisfactory dis-position of these grievances is confirmed by the testimony of HowardGaines, an employee who joined the strike but thereafter returned towork and was made a foreman. Gaines was called as a witness bythe respondent and testified that the employees' fear "that Mr.Sommervillewas there to cut the wages" . . . "caused the strike morethan anything else."13Kroll, president of the Union and custodian of the Union's records,lost the member-ship records when evicted from his home for the nonpayment of rent.14The complaint names 44 strikers whom the respondent never reinstatedTwo of these44 (Ralph Scalise and Anna Dunne)were not on the pay roll for March 15, 1936Fol-lowing the termination of the strike,the respondent reemployed 27 of the strikersTo-gether,thismakes a total of at least 69 employees who were out for the duration of thestrike.This figure does not include 12 employees not named in the complaint who werenot reemployed during the strike.The record does not reveal why the names of theseemployees were omitted from the complaint CHICAGO CASKET COMPANY249Following the strike, the employees convened at union headquar-ters and were there apprised of the results of the conference withthe respondent.Thereupon they reaffirmed their determination tostrike by establishing various committees and other machinery forthe successful conduct of the strike.There is no proof in the record that any employee was coerced intoremaining on strike and, in fact, approximately 50 employees re-turned to work during the strike.Etta Ray testified that she "wasafraid to go back."But when asked why she was afraid, she replied,"Oh, I don't know. I was just afraid, that's all."Despite thisalleged fear, she went back to work during the strike. Irene Tietjensalso testified that she was afraid to go back to work. She also ad-vanced no reason for her fear and also returned to work during thestrike.Bernadette Bernau, a witness called by the-respondent, wasasked by counsel for the Board, "did you feel that you would be inany danger if you didn't remain in the strike with the other strikers?"and answered, "Well, personally, myself, I can't say that I everthought that."On the other hand, the respondent, as Richards testified and aswe have described above, "made every effort possible" to get itsemployees back to work.Despite these strenuous efforts, more thana majority of the employees in the appropriate unit remained onstrike until it was settled on June 4, 1936.For one workweek, fromMonday, April 20, to Saturday, April 25, 1936, the Union removed itspicket line.Yet only one striker returned to work during thisperiod.We are satisfied, in the light of the foregoing facts, that the em-ployees who remained on strike until June 4, 1936, did so of theirown free will, without having been "intimidated, coerced, or com-pelled" by the Union or its representatives. In so doing, these em-ployees affirmatively designated the Union as their bargaining rep-resentatives.16Had they desired, these employees had ample oppor-tunity to renounce the Union and return to work.As Richardstestified, "The doors were always open for them [strikers] to comein.We would have taken them back. They just had to apply forwork, that is all."Since a majority of the employees in the appropriate unit re-mained on strike for its entire duration, we find that on March 16,1936, and at all times thereafter, the Union had been designated andselected by a majority of the respondent's employees in the appropri-ate unit.Pursuant to Section 9 (c) of the Act, it was, therefore, onthat date, and at all times thereafter, the exclusive representative16Cf.Matter of United Fruit CompanyandInternational Longshoremen and Ware-housemen'sUnion,District#3,Local#901, affiliated with C. 10 , 12 N. L. R B 404 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDof all the employees in such unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.4.Conclusions with respect to the refusal to bargain; the strike;interference, restraint, and coercionThe complaint charges that the respondent refused to bargainwith the Union on March 16, 1936, and thereafter, and precipitated,by its refusal to bargain on March 16, 1936, the strike which fol-lowed.We have found, however, that the record does not establishthat the Union represented a majority of the employees in theappropriate unit prior to the strike.The strike grew out of a disagreement over certain demands pre-sented by the Union. Since the strikers ceased work as a result ofa labor dispute, they. remained employees within the meaning ofthe Act and were entitled to its protection.16And, inasmuch as amajority in the appropriate unit had, following the commencementof the strike, designated the Union as their bargaining representa-tive, the respondent was required, under the Act, to bargain withtheUnion as the exclusive representative of all the employees inthe appropriate unit.We are of the opinion that the respondentfailed to discharge its obligations under the Act.We have mentioned above that the respondent held several con-ferences with the Union after the strike began.Although the evi-dence in the record pertaining to these conferences is not clear, therespondent unmistakably revealed by its activities during thesenegotiations that it was unwilling to bargain with the Union ingood faith or to treat with it as the exclusive representative of itsemployees.The respondent was opposed to the Union and its opposition ante-dated the strike.After March 16, 1936, this hostility was translatedalmost immediately after the strike was declared.At an early con-ference following the strike, the respondent advised a union coin-mittee, As Kroll testified to "go back to work . . . if we want ourjobs back, because the company will not stand for it; that the plantwill be reopened and if we don't go back to work that someone elsewill take our jobs and we will be left out." This sentiment was con-16 CfNational Labor Relations Board v Mackay Radio & Telegraph Co,304 U. S 333(1938)rev'g 92 F. (2d) 761(C C A 9,1937),and enf'gMatter of Mackay Radio itTelegraph Company, a Corporation,andAmerican Radio Telegraphists'Association,SanFrancisco Local No. 3,1N. L.R. B. 201 ;Jeffery-DeWitt Insulator Co v. National LaborRelations Board,91 F (2d)134 (C. C A.4, 1937), cert.den, 302U S 731 (1937),enf'gMatter of Jeffery-DeWitt Insulator CompanyandLocal No 455,United Brick and ClayWorkers of America,1 N L R B 618. CHICAGO CASKET COMPANY251veyed to each striker in a letter on March 21, 1936, threatening thatif they did not return to work by March 23, 1936, "we will assumethat you do not wish to return and will strike your name from ourrecords and fill your place permanently when the occasion arises."Ostensibly, the "occasion" had arisen by March 31, 1936, for on thatdate each striker received a copy of a telegram, in which they wereaddressed asformeremployees and advised to remove their toolsfrom the plant.The letters and telegrams were supplemented bypersonal visits to homes of strikers during which they were advisedto return to work at the risk of losing their jobs if they failed to doso.They were warned that they would not win the strike.The campaign to break the strike took other forms.Police officerspaid by the respondent, abused and disparaged the strikers andadvised, warned, and threatened them to abandon the strike.Uponinstructions from the respondent, these police officers arrested strikersand released nonstrikers and in other ways unduly interfered withthe activities of the strikers.Spies were employed by the respond-ent to obtain "the stuff that they [the Union] were holding at themeeting" and agents of the respondent maintained surveillance overunion meetings.The Act was designed to encourage the settlement of labor dis-putes, including such disputes as have resulted in strikes," throughthe orderly processes of collective bargaining.To that end, it re-quires an employer to bargain exclusively with the representative ofa majority of its employees in an appropriate unit.With the strikebut a few days old and while negotiations for its settlement were inprogress, the respondent, disregarding its duty to deal exclusivelywith the Union, began soliciting its employees individually to re-turn to work.Not only was the respondent derelict in discharging its duty totreat exclusively with the Union, but it revealed in this way and byother acts designed to break the strike, that it was not prepared tobargain with the Union in good faith. Collective bargaining, ascontemplated by the Act, means more than an idle exchange of pro-posals.Itmeans that the employer and the Union shall earnestlyand sincerely consider the proposals each has advanced with the endin view of reaching a middle ground upon which both agree.18Par-ticularly during a strike is it essential that these requirements beobserved.Yet, while the respondent was conducting negotiations11 Section 3 of the Act provides that the term"employee shall include any employee...whose work has ceased as a consequence of, or in connection with, any current labordispute."11 SeeGlobe Cotton Mills v National Labor Relations Boa) d,103F (2d) 91 (C C A 5)enf'gMatter of Globe Cotton MillsandTextileWorkers Organizing Committee, 6N. L R. B 461;Matter of P. Lorillard Company, Louisville,Kentucky,andLocal UnionNo 201, Tobacco Workers' International Union,16 N L R. B 703 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union for the settlement of the strike, it was at the sametime bending every effort to force the employees to abandon theUnion and return to work.- Proceeding jointly with the collectivebargaining conferences, this campaign to undermine the Union'ssupport and break the strike, unmistakably revealed that the respond-ent was not fulfilling its obligation to bargain collectively with theUnion.2°We find that the respondent has refused to bargain with the Unionin good faith or to treat with it as the exclusive representative ofthe employees in the appropriate unit.We also find that the re-spondent, by its refusal to bargain with the Union and by its cam-paign to break the strike, as above described, has interfered with,restrained, and coerced its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining and other mutual aid and protection as guaranteed inSection 7 of the Act.We further find that the respondent's unfairlabor practices were a substantial factor in prolonging the strike.C. The strikesettlementagreement; interference,restraint, andcoercionAs we have mentioned above, the strike was settled byagreementbetween the respondent and the Union on June 4, 1936.The settle-ment was proposed in a letter to the respondenton June 2, 1936,from the Regional Director, who intervened after charges had beenfiled.This letter provided,inter alia:2.You [the respondent] will employ as many of the people[strikers] as possible and as rapidly as possible.You are to bethe sole judge as to how rapidly the people can be absorbed.3.During the period of one (1) year from this date, you willgive preference to the people that are now on strike. If any ofthese people are available who can do the work required, theywill be offered employment before any new people are employed.7.All legal action by the union or the firm will be withdrawn.With minor changes, this proposed settlement was accepted by therespondent and the Union.The respondent relies upon this settlement agreement as a defenseto the unfair labor practices.As a rule we will give effect to a"An employer,of course,is to be encouraged in making every legitimate effort to settlea strike.But this desirable end, as the Act recognizes,cannot be accomplished by deny-ing to employees the rights guaranteed in Section7 of the Act20 CfMatterof Chicago Apparatus CompanyandFederation of Architects,Engineers,Chemists and Technicians,Local 107,12 N L R B 1002;Matter of Blanton CompanyandUnited Oleomargarine Workers Local IndustrialUnionNo 1189, 10 N L R B 951. CHICAGO CASKET COMPANY253settlement agreement consummated through the offices of agents forthe-Board since the effective administration of the Act requires thatthe Board's agents have the respect and confidence of labor organiza-tions and employers with whom their work brings them in contact."The Union maintains, however, that the respondent failed tohonor this agreement and consequently cannot urge it as a bar to thisproceeding.It is, of course, a necessary corollary to the policy wehave followed in observing settlement agreements that the respondentfully comply with its terms.Moreover, an agreement which com-promises public policy must be strictly construed.The questionbefore us for determination, therefore, is whether the respondent hassufficiently fulfilled its obligations under the settlement agreement.During the year following the settlement of the strike, the respond-ent engaged 32 employees.22Of these, 27 were strikers and 5 wereoutsiders.The Union contends that there were strikers among thosenot reemployed who were qualified to fill the positions awarded tothe five outsiders and that these strikers should have been givenpreference in employment.The respondent insists "that there wasno one among the former strikers who in the opinion of respondentcould `do the work required."'The five positions filled with outsiders were : (1) hardware finish-ing, (2) top coating, (3) prime coating, (4) rubbing, and (5) wetsanding.Joseph H. Wealer, a striker, maintained that he could"do the work required" of a prime coater or a top coater.Wealerrelated that, "When I first started there in 1934, they put me inthe priming booth.Practically for the first year I done nothingbut priming.After that they put me on color coating. I done thatfor the remainder of my employ over there every day, and I alsodone top coating for parts of the day practically for two hours ofthe day for the last year that I worked there."Before Wealer beganto work for the respondent, he had obtained 16 years' experience asa sprayer. "An experienced sprayer," «Tealer explained, "shouldbe able to do a full job.By that I mean he should be able to takea piece of raw material and put a finished coat on it, that is, priming,coloring and top coat."Richards did not deny that Wealer had worked as a primer in1934 and had done top coating for 2 hours a day, in addition tocolor coating, thereafter.He admitted that priming was only "a=iMatter of Shenandoah-Dives Mining CompanyandInternational Union of Mine, Milland SmelterWorkers,Local No.26, 11 N L R B. 885;Matter of Godchaux Sugars, Inc.,andSugar Mill Workers'Union,LocalsNo.21177and No2188affiliated with the AmericanFederationof Labor,12 N L R B 568,Matter of Hope Webbing CompanyandTextileWorkers OrganizingCommitteeof the C 1 0 , Local No 14,14 N L R.B 55;MatterofHarry A Half, doing businessasThe Halff ManufacturingCompany,andInterna-tional Ladies' Garment Workers'Union,16 N L R B 667.22Approximately 50 strikers in the appropriate unit returned to work during the strike 254DECISIONSOF NATIONALLABOR RELATIONS BOARDslightly different method of spraying" from top coating and colorcoating.In explaining his failure to engage Wealer either as atop coater or a color coater, Richards averred that "we did not feelobligated" to reemploy a striker for any available position "If hehad not done that work previous to the strike."This interpretation of the agreement clearly is not warranted byits terms.The agreement provides that "If any of these people[strikers] are available who can do the work required, they will beoffered employment before any new people are employed." Ob-viouslyWealer could "do the work required" and, in fact, had donetop coating for 2 hours a day before the strike. In its brief, therespondent asserts that "in the opinion of respondent" none of the.strikers could "do the work required" for any of the available posi-tions.The agreement, however, does not contain the modifyingphrase, "in the opinion of respondent," which the respondentwould now insert therein. It states baldly that strikers must beoffered employment before outsiders if they "can do the work re-quired."Furthermore, Richards did not insist that in his opinionWealer was not qualified to fill either the job of top coating or primecoating.He contended merely that Wealer did not occupy eitherposition before the strike and consequently the respondent was not"obligated" to engage him.Richards admitted that he made noinvestigation to determine whether Wealer had as much experiencefor prime coating as the outsider who was employed.23It is significant, we believe, that Wealer was active in the Union.He solicited members for the Union, served on bargaining commit-tees which met with the respondent before and after the strike, andin June 1936 was elected recording secretary of the Union. In viewof our foregoing discussion, we find that the respondent violatedthe strike settlement agreement in failing to employ Wealer eitheras a top coater or as a prime coater.Mislevic, a rubber, was not employed to fill the rubbing vacancy,although he had done that work before the strike.Richards testi-fied that Mislevic neglected to turn in $109.50 worth of piece-ratetickets until a month or so after the strike "on account of," as Mis-levic explained to Richards, "some trouble at home."Richards main-tained that "we did not like that way of doing it, of holding out$109.00, so we did not want Mr. Mislevic back again." Since, ad-mittedly,Mislevic could "do the work required," the respondentbreached its agreement in failing to employ him as it rubber.Fur-thermore, Renis Cameron, a striker, testified that he had worked asa rubber for approximately a month in 1931 and at times subse-zs The prime coater was engaged by Price, the factory superintendent, who did not testifyat the hearing. CHICAGO CASKET COMPANY255quently "when the rubbers wasn't there."While the respondent con-tends that Cameron was not qualified to fill the position, it did notgive, him an opportunity to demonstrate whether he could "do thework required" nor did it seek to show in what respect Cameronwas not so qualified.Counsel for the Board asked Richards, "Didn'tyou feel obligated under the terms of the settlement agreement tomake an investigation of the qualifications of a striker to do a job,"and Richards replied "Whenever we hired a new person we tookback persons who had done that kind of work before." It is appar-ent that the respondent followed a procedure of eliminating unionmembers not warranted by the settlement agreement.The respondent claims that the job of wet sanding was createdafter the strike and since "there was no wet sander out [on strike]so we didn't take any one."Cameron testified that he had done wetsanding after the strike for another concern and that it took himapproximately 30 minutes to learn this operation.Wealer corrob-orated Cameron's testimony with respect to the skill required to dowet sanding.Richards averred that wet sanding "is not so simplethat it can be learned in 30 minutes."While we are inclined toresolve this conflict in testimony in favor of Cameron, who actuallyworked as a wet sander, we do not find it necessary in view of thefact that the respondent did not afford any of the strikers an oppor-tunity to demonstrate that they could "do the work required."In other ways, the respondent revealed its continuing hostility tothe Union.When Malpede, a striker, returned to work on June 25,1936, Sommerville and Deane decided, as Deane testified, "that thething to do was to humble them [the strikers] as much as we possiblecould,make it appear that we could get along without him[Malpede], that we didn't need him; that we was doing him a favorby bringing him back."A committee of the Union called uponRichards on June 9, 1936, before any of the strikers were reemployed,"to see how soon the people could expect to go back to work."Wealer described the conversation with Richards as follows :Mr. Richards said, "It's really nice to look out on the sidewalk.There is nobody walking up and down with signs on theirshoulders any more."He said, "It's really pleasant to lookout the window now," real sarcastically. I said, "That's thereason we come over here." I said, "We come over here to dis-cuss your attitude towards the strikers, those that stood on theoutside.""Well," he says, "what do you want me to do aboutit"?We said, "You signed an agreement a few days ago thatyou would reemploy your people." "Why," he said, "no.Whatagreement?I don't know anything about any agreement."... Mr. Rizzo asked him . . . if he could go back to the 256DECISIONS OF NATIONAL LABOR RELATIONS BOARD:all and tell some of the people that they could come back towork.Mr. Richards said, "What do you want me to do, firethese people that have been working for me during this trouble"?He said, "I can't trust you people, anyhow. I may put some ofyou back to work, then you will start this same thing overagain." . . . He says, "I can't trust you people.You followCharley Kroll around all of the time, and he is misleading you.You ought to take him out in the country and give him a goodtrimming."Wealer's testimony indicates that Richards, as well as Sommer-ville and Deane, sought to "humble" the strikers.Richards deniedthe statements attributed to him by Wealer although he did not denythat he met and conversed with a union committee on June 9, 1936.We credit, in the light of Richards' expressed hostility to the Union,Wealer's account of the conversation.In March 1937 Cameron applied at the factory for reinstatement.He was told by Price that "business was awfully slack and that therewasn't any jobs." "As I was coming out of the factory I met Mr.Grider [sales manager] and he talked to me for about 45 minutes.We got into a conversation at the time about unions and organiza-tion, theWagner Act, and all of that."During this conversation,Cameron remarked that the respondent's plant would be organizedsome day.Grider replied, "Oh, no, and furthermore, Mr. Richardswillmove the plant out of the city or spend all of the money hehas before he would ever see the plant organized."Grider recalledthat he had conversed with Cameron but denied that he had saidthat Richards would move the plant out of the city before he wouldpermit it to be organized.We are not impressed with his denialand find, accordingly, that he spoke to Cameron as stated above.We find that the respondent has failed to comply with the pro-visions of the settlement agreement and that in consequence cannoturge the settlement agreement as a defense to the unfair labor prac-tices.We also find that the respondent has, by its activities abovedescribed, interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.D. The alleged refusal to reinstateThe complaint charges that the respondent refused to reinstate 44named strikers after the strike had been settled because they joinedand assisted the Union.We do not find that the record sustains theseallegations of the complaint.We have concluded in Section III Cabove, that the respondent breached its agreement with the Unionin certain respects, and consequently cannot rely upon the agreementas a bar to this proceeding.However, it does not appear that at the CHICAGO CASKET COMPANY257time the agreement was executed the respondent refused to reinstateany of the striking employees because of their membership or activityin the Union.We shall accordingly dismiss the allegations of thecomplaint.E. The alleged discriminatory dischargesFrank Szarekworked for the respondent for approximately 12 or13 years before the strike.He was employed as a rubber. Szarekjoined the Union on March 14, 1936, and went out on strike with theother employees on March 16, 1936. In September 1936, Szarek wasreemployed by the respondent, worked for about 2 weeks, and wasthen discharged.Richards maintained that Szarek was dischargedbecause "he rubbed through the outside coat of lacquer into the colorcoat making it necessary to refinish some of the caskets."He ex-plained that when Szarek returned to work, "he appeared to holda great deal of resentment against the company.This mental con-dition he was in seemed to affect his work very much, because hehad been a good rubber."Szarek testified that when he returned to work, "I feel that I amin strangers and don't mean anything there."The employees whoreplaced the strikers, he complained, laughed at him and acted "likethey were like the bosses of the owners of this building."He alsotestified that approximately a dozen caskets had been spoiled duringthe 2 weeks he worked in September.He surmised that some of theemployees had intentionally spoiled his caskets "to keep me out."Szarek was discharged without an opportunity to defend himselfalthough, it appears, he had been reprimanded by his foreman.Ad-mittedly, Szarek was a good worker. In fact, Deane, a foreman,testified that he was "the best rubber in the country."And for 13years he had rendered the respondent satisfactory service.Yet itis true that Szarek was uneasy when he began working in September1936 and this appears to have affected the quality of his work.Con-ceivably, his uneasiness might have been attributable to the fact thatsupervisory employees engaged in a practice of "humbling" strikers.Nevertheless, we are not convinced, although this case is not freefrom doubt, that the respondent discharged Szarek because of hismembership or activity in the Union.Kenneth Tohillwas hired during the strike as a metal trimmer.He was discharged in January 1937.The complaint as amended al-leges that Tohill was discharged because he advocated the organiza-tion of a union. In September 1936 Tohill received a wage reduction.He complained to his foreman and other employees about this reduc-tion and remarked that "If they go to cutting wages around here,we should have a union." Richards testified that the respondent"got to a point where they didn't need so many trimmers" and Tohill 258DECISIONSOF NATIONALLABOR RELATIONS BOARDwas selected for discharge because he had objected to the wage cutand complained about the manner in which the sewing girls madethe "interiors."Tohill admitted that he voiced a complaint aboutthe "interiors."No one was hired to take Tohill's place.We are not satisfied that the evidence pertaining to Tohill's dis-charge establishes that the respondent discriminated against him be-cause he advocated the organization of a union.Charles Goodalljoined the Union on March 6, 1936, and, on March16, 1936, went out on strike.He was reemployed on June 10, 1936,and continued in the respondent's employ until May 1938 when hewas laid off.He was told at that time that business was slack andthat he would be reemployed if the respondent could use him.Goodall asserts that he had seniority over an employee named TimMcHenry.This was not controverted by the respondent.How-ever,Richardsmaintained that Goodall was the only "shaperhand" employed by the respondent at this time and thattwo other employees, Weinert and Swanson, with 49 and 32 years'seniority respectively, could work as shaper hands when needed. Itwas not shown what position McHenry occupied.Although Goodallparticipated in the strike, it does not appear that he was active inthe Union.Under the circumstances, we find that the respondenthas not discriminated against Goodall because of his membership oractivity in the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead labor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the conditions which existedprior to the commission of the unfair labor practices.In order to remedy the respondent's illegal refusal to bargain, wewill order the respondent to bargain collectively with the Union.Since the strike was continued because of the respondent's unfairlabor practices from March 21, 1936,24 until June 4, 1936, we shall24 It does not appear clearly in the record that the unfair labor practices in connectionwith the strike, began before this date CHICAGO CASKET COMPANY259in accordance with our usual custom, order the respondent, uponapplication,to offer reinstatement to all striking employees who havenot been reinstated.The offers of reinstatement shall be without prej-udice to seniority and other rights and privileges.Such reinstatementshall be effected in the following manner : All persons hired afterMarch 21, 1936, the date the unfair labor practices commenced, andwho were not on the pay roll as of that date, shall if necessary to pro-vide employment for those to be offered reinstatement,be dismissed.If thereupon,by reason of a reduction in the force of employeesneeded, there is not sufficient employment immediately available forthe remaining employees including those to be offered reinstatement,all available positions shall be distributed among such remaining em-ployees in accordance with the respondent'susual method of reduc-ing its force,without discrimination against any employee becauseof his union affiliation or activities,following a system of seniorityto such extent as has heretofore been applied in the conduct of the,respondent's business.Those employees remaining after such dis-tribution,for whom no employment is immediately available, shallbe placed upon a preferential list prepared in accordance with theprinciples set forth in the previous sentence,and shall thereafter, inaccordance with such list, be offered employment in their former orin substantially equivalent positions,as such employment becomes,available and before other persons are hired for such work.25Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceedings,the Board makes the following :CONCLUSIONS OF LAW1.Casket Makers Union, No. 19306,is a labor organization,withinthe meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent,excluding truck drivers,sales, office,and supervisory employees, butincluding the engineer and fireman,constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (a) of the Act.3.Casket Makers Union, No. 19306, was on March 16, 1936, and atall times thereafter has been,the exclusive representative of all theemployees in such unit for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the Act.4.By refusing to bargain collectively with Casket Makers Union,No. 19306, as the exclusive representative of its employees in the appro-'S SeeFord Motor CompanyandInternational Union, UnitedAutomobileWorkers ofAmerica,Local No406,18 N L Ii B 167 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate unit, the respondent has engagedin and is engaging in unfairlabor practices, within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercingits employees.inthe exerciseof therights guaranteed in Section7 of the Act, the re-spondent has engaged in and is engaging in unfairlaborpractices,within themeaning of Section 8(1) of the Act.6.The aforesaid unfair labor practicesare unfair labor practicesaffectingcommerce, within the meaning of Section2 (6) and (7) ofthe Act.7.Therespondenthas not discriminatedin regard to hire and tenureof employment within themeaning of Section8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the'National Labor Relations Board hereby orders that the respondent,Chicago Casket Company, and its officers,agents, successors, andassigns shall:1.Cease and desist from :(a) Refusing to bargain collectively with Casket Makers Union, No.19306, as the exclusive representative of all its production and main-tenance employees,excluding truck drivers,sales, office,and super-visory employees, but including the engineer and fireman;(b)Engaging the services of police officers to interfere with, re-strain, or coerce employees in the exercise of the rights guaranteed inSection7 of the Act;(c) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their right to self-organization,to form, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collectivebargainingor othermutual aid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon application, offer to those employees who were on strikeon March 21, 1936, and thereafter,and who have not since been fullyreinstated,immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges,in the manner set forth in the sec-tion entitled "The Remedy" above, placing those employees for whomemployment is not immediately available upon a preferential list inthe manner set forth in said section and thereafter,in said manner,offer them employment as it becomes available; CHICAGO CASKET COMPANY261(b)Make whole the employees referred to in paragraph 2 (a)above for any loss of pay they may suffer by reason of any refusal ofreinstatement or placement upon the preferential list required byparagraph 2 (a) above, by payment to each of them a sum of moneyequal to that which each would normally have earned as wagesduring the period from five (5) days after the date of applicationto the date of the offer of reinstatement or placement upon the prefer-ential list, less his net earnings during said period; deducting, how-ever, from the amount otherwise due to each of the said employees,monies received by said employee during said period for work per-formed upon Federal, State, county, municipal, or other work-reliefprojects, and paying over the amount so deducted to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment or governments which supplied the funds for said work-relief projects;(c)Upon request, bargain collectively with Casket Makers Un-ion,No. 19306, as the exclusive bargaining representative of theemployees in the unit found appropriate;(d) Immediately post notices to its employees in conspicuousplaces throughout its plant and offices, and maintain said notices fora period of at least sixty (60) consecutive days, stating that the re-spondent will cease and desist in the manner set forth in 1 (a), (b),and (c), and that it will take the affirmative action set forth in 2 (a),(b), and (c), of this Order;(e)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND ITIS FURTHER ORDEREDthat the allegations of the complaintthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (3) of the Act be, and the same hereby are,dismissed.MR.WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.283032-41-vol 21-18